The plaintiff’s petition for certification for appeal from the Appellate Court, 36 Conn. App. 623 (AC 12975), is granted, limited to the following issues:
*911Decided March 15, 1995
Howard A. Jacobs and David T. Grudberg, in support of the petition.
Philip F. von Kuhn, Thomas J. Flanagan, Ruth Beardsley and Frank J. Forgione, in opposition.
“1. Whether a person killed in a multivictim automobile collision, who recovers only $118,373.50 from the tortfeasor’s liability insurance policy, qualifies for underinsured motorist coverage under either his $500,000 underinsured motorist policy or his $200,000 underinsured motorist policy.
“2. Whether a person killed in a multivictim automobile collision, who recovers only $118,373.50 from the tortfeasor’s liability insurance policy, should be entitled to recover underinsured motorist coverage based on his aggregated underinsured motorist policies, for which separate premiums were paid, with total available coverage limits of $845,000.
“3. Whether this court’s decisions in American Motorists Ins. Co. v. Gould, 213 Conn. 625 (1990), and/or Covenant Ins. Co. v. Coon, 220 Conn. 30 (1991), should be abandoned or reconsidered.
“4. Whether the underinsured motorist statute at issue in this case, General Statutes § 38a-336 (d), is unconstitutional as interepreted in Gould and Coon and applied to the facts of this case.”
The Supreme Court docket number is SC 15223.